Citation Nr: 0721926	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition to include Post Traumatic Stress Disorder (PTSD) 
and/or depression.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for degenerative joint 
disease of the right hand.

5.  Entitlement to service connection for degenerative joint 
disease of the left hand.

6.  Entitlement to individual unemployability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

A hearing in front of the Decision Review Officer was held in 
January 2005.  A Video Conference hearing in front of the 
undersigned Acting Veterans Law Judge was held in March 2007.  
Transcripts of both hearings have been associated with the 
claims file.

In a Rating Decision of November 2005 the RO granted service 
connection for pension, residual scars on the right hand, 
status post warts, and residual scars on the left hand, 
status post warts.  In March 2007 the veteran withdrew his 
appeal on the issues of service connection for a dental 
condition, bilateral hearing loss, an eye disorder and 
temporomandibular joint disorder.  Therefore, these issues 
are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for post-
traumatic stress disorder requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).

The veteran has alleged as stressors in the PTSD 
questionnaire, at the hearings and in statements, several 
experiences while serving in Vietnam in 1971 and 1972, and 
while serving in Taiwan.  Specifically, he has alleged that 
in January and February 1972 the base he was stationed at, 
Cam Ranh Bay, was subject of separate rocket attacks.  
Another stressor claimed refers to his duties while in 
Vietnam which included loading body bags into cargo planes 
and incidents where sometimes the bags were stuffed with dirt 
and rocks so as to add weight as the bodies in the bag had 
been exploded to pieces and did not weigh enough for 
transfer.  Other times, the body bags had been ripped and he 
could smell the rotten bodies.  The veteran has also alleged 
that in December 1971 his line Chief started swearing at him 
after he made a mistake during an assignment.  Finally, he 
has alleged that several times during March and July 1972 
while stationed in Chin Chuang Kang Air Force Base in Taiwan, 
during pick up to motor-pool for refueling, Chinese soldiers 
would jump out of bunkers on the side of the road, fire a 
shot and demand identification at gun point.  

The Board notes that service medical records dated in 
December 1971, January 1972, and February 1972 reveal that he 
veteran was at Cam Ranh Bay around the time period that he 
has alleged.  Therefore, while the National Personnel Records 
Center was unable to verify the dates of his service in 
Vietnam, the Board concedes that the veteran did, indeed, 
have service in Vietnam.  

Furthermore, the Board notes that Performance Reports of July 
1971 to November 1972 note that the veteran was working as an 
Air Cargo Specialist and his duties included loading cargo 
aboard various types of cargo aircraft.  Therefore, given the 
likelihood that loading body bags would at some point be 
activity for someone working as an Air Cargo Specialist in 
Vietnam, and the fact that the veteran's presence at Cam Ranh 
Bay was verified at the time that he alleged, the Board finds 
that the veteran's accounts of loading body bags onto 
airplanes while in Vietnam are consistent with the 
requirements of his duties at the time and thus, concedes 
this specific stressor.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (holding that a veteran need not substantiate 
his actual presence during the stressor event; the fact that 
the veteran was assigned to and stationed with a unit that 
was present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event); see 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).

In regards to the rocket attacks, or the incidents involving 
Chinese soldiers firing their guns, the Board notes that no 
attempts have been made to verify these stressors.  These 
stressors must be verified as the veteran has shown to have 
been present at the reported bases, and to have provided 
sufficient information in the form of place, description of 
the attacks and location, to allow for verification.

Outpatient treatment records of September 2004 note a 
diagnosis of chronic PTSD and major depression.  Stressors 
reported at the time of the diagnosis included a shooting 
that took place on base while he was in Vietnam and an 
incident in 1972 when he was stationed at Travis Air Force 
Base and woke up to find a drunken soldier demanding that the 
veteran suck his penis.

The Board notes that the stressors reported at the time of 
the PTSD diagnosis are not the same stressors the veteran has 
claimed in the PTSD questionnaire, statements and at the 
Video Conference hearing and DRO hearing.  Nonetheless, the 
veteran has a current diagnosis of PTSD.  Furthermore, as 
noted above, the Board has conceded two of the stressors 
claimed by the veteran.  

Despite the inconsistencies noted in the reported stressors, 
as noted above, the veteran has provided enough information 
regarding the claimed stressors of the rocket attacks on base 
and repeatedly being confronted at gunpoint by Chinese 
soldiers to allow for at least an attempt at verification.  
In addition, given the corroboration of the stressors of 
loading body bags onto cargo planes, it is incumbent upon VA 
to provide the veteran with a medical examination for the 
specific purpose of determining whether the veteran currently 
has post-traumatic stress disorder, and if so, whether the 
veteran's current post-traumatic stress disorder could be 
etiologically linked to those stressors, and any other 
stressor which may be verified.

The veteran is also seeking service connection for 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, degenerative joint disease 
of the right hand, and degenerative joint disease of the left 
hand.  In regards to these issue the veteran has alleged that 
his current disabilities are residuals of injuries incurred 
as a result of a car accident in December 1974 or 1975 while 
he was still in service.  The veteran claims the accident 
occurred just outside the back gate of Travis air Force Base 
as he was driving in to work.  At the time the veteran was 
working at the hospital in Travis Air Force Base as a 
radiologist specialist.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 

At the DRO hearing and the Video Conference hearing, the 
veteran stated that while he did not seek medical attention 
for the accident, he did have x-rays of his head, neck and 
back done on the day of the accident.  However, he stated 
these x-rays did not make it to his file.  He also stated 
that he was seen by the doctors with whom he worked at the 
time.  These x-rays and any other evidence of treatment on 
the day of the accident must be requested.  

In addition, at the DRO hearing the veteran stated that after 
leaving service he sought treatment from two private 
chiropractors, Ron Woods and Jerry Wood.  The veteran should 
be asked to submit authorization forms so that these records 
can be obtained.

Finally, the Board notes that at the Video Conference hearing 
the veteran stated that additional private medical treatment 
records had been submitted through his former representative 
for association with the claims file.  It appears that the 
medical records have not been associated with the claims 
file.  The veteran should be given an opportunity to submit 
any additional medical records in support of his claim which 
he may have.

In regards to the issue of entitlement to individual 
unemployability, the Board finds that the issue is 
inextricably intertwined with the issues being remanded.  
Therefore, the decision regarding that issue is deferred 
until the completion of the requested development below.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the claimed stressor of the rocket 
attacks on Cam Ranh Bay in Vietnam in 
January and February 1972, and the 
March and July 1972 incidents at Chin 
Chuang Kang Air Force Base in Taiwan 
involving Chinese soldiers, through the 
U.S. Army and Joint Services Records 
Research Center.

2.  After the development above is 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found present to include 
post-traumatic stress disorder, and, if 
so, whether it is/they are related to 
the now corroborated stressor of 
loading body bags onto cargo planes, 
and any other stressor which may be 
verified as the result of the requested 
development.   In connection with the 
examination, the examiner should be 
provided the veteran's claims folder, 
including a separate copy of this 
remand and should review the veteran's 
medical history.  The diagnosis should 
be in accordance with the American 
Psychiatric Association's: Diagnostic 
and Statistical Manual of Mental 
Disorders-IV.  All necessary special 
studies or tests, including appropriate 
psychological testing and evaluation, 
should be accomplished.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for post-traumatic stress 
disorder contained in DSM-IV, and if he 
meets such criteria, whether post-
traumatic stress disorder can be related 
to the stressors of loading body bags 
onto cargo planes, and any other 
stressor which may be corroborated.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 
The examiner must annotate the report 
that the claims file was in fact made 
available for review and pertinent 
documents therein were reviewed in 
conjunction with the preparation of the 
examination report.

3.  The RO/AMC should contact the 
National Personnel Records Center and 
the Travis Air Force Base Hospital and 
request a search for any x-rays of the 
neck, head and back, and any other 
treatment records for the veteran for 
the months of December 1974 and December 
1975.  The RO/AMC must document in 
writing the efforts used in its attempt 
to obtain the service medical records in 
question, and such documentation must be 
placed in the claims file. All records 
obtained should be associated with the 
claims file.

4.  The RO/AMC should request that the 
veteran provide an authorization form 
for the private chiropractors who 
treated him after service, Ron Woods and 
Jerry Wood, and any other health care 
provider who has treated him for his 
neck, back and hand injuries, since 
service.  

5.  After the veteran has provided the 
requested authorization, the RO/AMC 
should attempt to obtain any available 
treatment records for any health care 
provider identified by the veteran.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

6.  The RO/AMC should request that the 
veteran submit any additional relevant 
medical treatment records he may have in 
his possession, to include the evidence 
he reportedly provided to his previous 
representative.

7.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be 
furnished to the veteran and his 
representative. The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



